DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 5/13/22, which has been entered.

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments with respect to claims 1, 4-8, 10-13, 15-17, 19-21, and 23-25 have been considered, and are persuasive.  Particularly, after further review of the non-final rejection mailed 5/13/22 and the arguments pertaining to the limitation of ‘combining the first data block and the second data block into a second data chunk comprising a predetermined number of consecutive coalesced data blocks corresponding to a single controller transmission operation, the second data chunk of consecutive coalesced data blocks having interleaved dirty data therein, wherein the single controller transmission operation is associated with a controller for use with the first storage device and a second storage device, and wherein the single controller transmission operation is defined to have the predetermined number of consecutive coalesced data blocks based on at least one input/output operation characteristic of the first storage device, the second storage device, or the controller’ on pages 7-11 of the remarks dated 5/13/22 have been considered and deemed persuasive.   Thus, the rejections have been withdrawn.

   2. REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 8, and 16 recites the limitations of (or similar thereof):
“…
initiating a read operation at the first data chunk stored on the first storage device that comprises the first data block and the second data block; 
combining the first data block and the second data block into a second data chunk comprising a predetermined number of consecutive coalesced data blocks corresponding to a single controller transmission operation, the second data chunk of consecutive coalesced data blocks having interleaved dirty data therein, wherein the single controller transmission operation is associated with a controller for use with the first storage device and a second storage device, and wherein the single controller transmission operation is defined to have the predetermined number of consecutive coalesced data blocks based on at least one input/output operation characteristic of the first storage device, the second storage device, or the controller; and 
writing the second data chunk of consecutive coalesced data blocks to the second storage device as a third input/output operation at the second storage device, wherein the third input/output operation is performed on consecutive data blocks of the second storage device based on the consecutive data blocks of the second data chunk.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons as its respective independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Lyu (US 20210208969 A1), where a computer-implemented method for dropped write error detection is proposed. In the method, a read request for a stride stored in an array of storage drives is received. The stride includes segments of a data and a first parity associated with the data spreading across the storage drives in the array of the storage drives. In response to the read request being a predefined sequential read request and a state of the stride being a first state, a parity check is performed on the stride. The first state indicates that no parity check has been performed after the data is written into the array of storage drives. The state of the stride is changed to a second state, and the second state is different with the first state;
Thomsen (US 20200242160 A1), which teaches a database system receives a mass insert operation command specifying a plurality of entries. Thereafter, the entries are iteratively inserted into a plurality of preliminary pages associated with a container provided by a persistence layer of the database system. Thereafter, the preliminary pages are registered to the container once they are full;
Chatterjee (US 10664408), which teaches systems, methods, and computer-readable media for intelligent distribution of data in a storage cluster are described herein. An example method includes maintaining a cluster volume table (CVT) that stores information regarding data distribution of a volume across a plurality of storage nodes, and defining data distribution groups within the CVT. The CVT includes a plurality of entries, where each entry identifies an owner storage node for a respective logical block of the volume. Each data distribution group includes consecutive CVT entries. The method also includes receiving an input/output (I/O) operation directed to a region of the volume, identifying an owner storage node associated with the region of the volume using the CVT, and serving the I/O operation with at least one storage node of a data distribution group associated with the owner storage node. The I/O operation is served at a chunk-level granularity that is finer than a logical-block-level granularity of the volume. The at least one storage node that serves the I/O operation may be identified by performing a division and modulo operation. A modulus may equal the number of storage nodes in the data distribution group associated with the owner storage node. Data may be striped at the chunk-level granularity across the storage nodes in the data distribution group associated with the owner storage node;
Sathiamoorthy (US 9594652), which teaches a computer-implemented method for decreasing RAID rebuilding time may include (1) identifying data for which there is a need for physical integrity and high availability, (2) segmenting the data sequentially into a plurality of groups of chunks, with each group of chunks including redundant data sufficient to rebuild a lost chunk within the group of chunks, (3) storing the groups of chunks on a storage array according to a four-cycle-free bipartite storage map that, for each group of chunks, stores each chunk on a different device set within the storage array and, when a chunk within a group of chunks is lost, enables all other chunks within the group to be read in parallel from different devices within the storage array; 
Kerns (US 5596736), which teaches a destaging method for a mapped data storage system is provided for writing data to a backing store. Data having non-sequential logical addresses are grouped together. The data includes data segments. A maximal difference in size between two data segments is less than a predetermined value. A constructed data segment includes a particular data item when the particular data item has a logical address between logical addresses of two other data items when they are part of this same constructed data segment. After being grouped together, such data is destaged from a cache memory to the backing store. Data from a group is transferred to an unallocated storage area of the backing store nearest to the physical position of the data transfer head responsible for the transfer. Each such transfer is continuous while reducing seek and/or latency delays and without regard to the nonsequential logical addresses of the data being transferred; and
Gray (US 10922231), which teaches a predictive read ahead system for dynamically prefetching content from different storage devices. The dynamic prefetching may include receiving requests to read a first set of data of first content from a first storage device at a first rate, and requests to read a first set of data of second content from a second storage device at a different second rate. The dynamic prefetching may include determining different performance for the first storage device than the second storage device, prioritizing an allocation of cache based on a first difference between the first rate and the second rate, and a second difference based on the different performance between the storage devices, and prefetching a first amount of the first content data from the first storage device and a different second amount of the second content data from the second storage device based on the first and second differences.
However, none of these references teach or render obvious the limitations noted above, particularly in combination with the other limitations within the claims.  

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1, 4-8, 10-13, 15-17, 19-21, and 23-25 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137